Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/482063, filed on 7/31/2017.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Li (20160219276 hereafter Li-276) in view of Li et al (2017/0272782, hereafter Li-782 note that citations are made to the provisional application 62/311248 filed 3/21/2016, a copy of which is attached) and in further view of “Block Based Extra/Inter-polating Prediction For Intra Coding” (hereafter Shiodera).
In regard to claim 1 Li discloses A video decoding apparatus (Li-276 Fig. 3) including:
a block splitter configured to obtain split information indicating whether to split a current block into plural lower blocks, and when the split information indicates to split the current block, split the block into the lower blocks (Li-276 par. 23 note syntax representing whether the current CU is split into sub-CU’s, further note par. 149 for reception and decoding of the split syntax element also note par. 117 the current block may be 64x64 or 32x32 hence lower blocks may be 16x16 macroblocks);
a decoder configured to decode the lower blocks (Li-276 Fig. 3 and pars 124-136 note decoding process for CU’s).
It is noted that Li-276 discloses splitting a current block into square lower blocks. However, Li-782 discloses a decoding apparatus for decoding blocks which are split into three lower blocks by 
It is therefore considered obvious that one of ordinary skill in the art, before the effective filing date of the invention, would recognize the advantage of using block splitting into three lower blocks as taught by Li-782 in the invention of Li-276 in order to replace asymmetric motion partitions as suggested by Li-782 (Li-782 pars. 55 and 63).  
It is noted that neither Li-276 nor Li-782 disclose details of encoding order information for the lower blocks. However, Shiodera discloses coding macroblocks with adaptive sub-block processing orders including: 
Determining encoding order information indicating the coding order of each lower block (Shiodera sections 2, 3.1 and 3.2 note determining whether to use the proposed order or raster scan order for the 8x8 or smaller blocks contained within a 16x16 macroblock and signaling, for each macroblock, which order is used);
wherein the encoding order information indicates one of a forward direction and an inverse direction (Shiodera Sect. 3.2 note selecting between raster scanning (forward) and the proposed order (inverse));
when the encoding order information indicates the forward direction, the decoder decodes the  lower blocks in an order of a leftmost block, to a rightmost block (Shiodera Fig. 1(i) note raster scanning proceeds from left to right and top to bottom);
when the encoding order information indicates the inverse direction, the decoder decodes the lower blocks in an order of the rightmost block to the leftmost block (Shiodera Fig. 2(i) note the proposed order proceeds from bottom to top and right to left); 

Claim 2 describes an encoding apparatus substantially corresponding to the decoding apparatus of claim 1. Refer to the statements made in regard to claim 1 above for the common elements to claims 1 and 2 which will not be repeated here for brevity. Li-276 further discloses an encoding apparatus which encodes the current block and split information of the block (Li-276 Fig. 2 and pars 70-120, particularly note par. 101 for coding the split_CU flag into the video bitstream).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110109794 A1	Wiercienski; Paul et al.
US 20120288007 A1	Lee; Chang-Hyun et al.
US 20120300850 A1	Yie; Alex Chungku et al.
US 20130022107 A1	Van der Auwera; Geert et al.
US 20130272381 A1	Guo; Liwei et al.
US 20130279820 A1	Cohen; Robert A. et al.
US 20180139443 A1	PARK; Min-woo et al.
US 20180176595 A1	PARK; Min-woo et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423